Citation Nr: 0000344	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-29 230	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
other than disability due to undiagnosed illness.  

2.  Entitlement to service connection for a shoulder disorder 
other than disability due to undiagnosed illness.  

3.  Entitlement to service connection for hematuria or bloody 
stools other than disability due to undiagnosed illness.  

4.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.  

5.  Evaluation of neurodermatitis, currently rated as 10 
percent disabling.  

6.  Evaluation of hypertension, currently rated non-
compensably disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active military duty from July 1969 to 
February 1971, and from July 1974 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
1996 and August 1998.  In relevant part, the February 1996 RO 
decision denied claims of service connection for aching back 
and shoulder joints and for hematuria and bloody stools.  
Additionally, the RO granted service connection for 
hypertension and neurodermatitis, and assigned non-
compensable disability evaluations for each, effective from 
April 10, 1995.  In April 1997, the RO assigned a 10 percent 
evaluation for neurodermatitis, effective from April 10, 
1995.  In August 1998, the RO granted service connection for 
PTSD, and assigned a 50 percent disability evaluation.  Other 
claims were addressed in both the February 1996 and April 
1997 rating decisions, including claims of service connection 
for disability due to undiagnosed illness; however, such 
issues have not been appealed by the veteran.  As for the 
claims of service connection specifically appealed, these 
issues were developed for appellate review as claims for 
disability other than that which might be due to undiagnosed 
illness.  Accordingly, the service connection claims on 
appeal are as characterized on the front page of this 
decision.  References to such disability in the decision 
below should be taken to mean disability other than that due 
to undiagnosed illness.

As noted above, the veteran's appeals of the three rating 
issues were initiated following original awards of service-
connection in February 1996 and August 1998.  Consequently, 
the rating issues on appeal are not the result of claims for 
"increased" entitlement.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any current back disorder, including degenerative disc 
disease, and the veteran's military service.  

2.  There is no competent medical evidence linking any 
current shoulder disorder to the veteran's military service.  

3.  There is no competent medical evidence of current 
hematuria or bloody stools.  

4.  PTSD is manifested by complaints of sleep difficulty, a 
bad temper, impatience, worry, difficulty being around 
crowds, feelings of social isolation, and objective 
demonstration of a tense and somewhat guarded mood.  

5.  Neurodermatitis is manifested by two hyper-pigmented and 
roughened areas of skin, without lesions, over the dorsal and 
medial surfaces of the index fingers, and a small patch on 
the left anterior thigh.  

6.  Hypertension is controlled by medication, and includes a 
history of diastolic pressure less than 100 mm.Hg., and 
systolic pressure less than 160 mm.Hg.  


CONCLUSIONS OF LAW

1.  The claim of service connection for back disability, 
shoulder disability, or hematuria or bloody stools is not 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 
(1999).  

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (1999).  

3.  The criteria for a higher rating for neurodermatitis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 
(1999).  

4.  The criteria for a compensable evaluation for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (1999); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims of Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

In regard to the claims of service connection for back and 
shoulder disorders, hematuria, and bloody stools (other than 
disability due to undiagnosed illness), the initial question 
that must be answered is whether each claim is well grounded.  
A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran asserts that he has a back disorder that is due 
to service.  His service medical records, however, show 
neither a definite back diagnosis, nor chronic back 
disability.  While the veteran reported a history of back 
pain with use of a back brace on examination at entry into 
service in March 1969, no diagnosis was made or noted.  
Similarly, the remaining service medical records show only 
occasional complaints of low back pain, including in November 
1978, November 1979, February 1980, January 1981, February 
1982, and May 1988, with no diagnosis of disease or injury.  
Moreover, no complaint, treatment, or diagnosis was noted on 
examinations in October 1986 and at separation from service 
in May 1992.  

While the post-service medical evidence includes a January 
1997 notation of a current diagnosis of mild degenerative 
disc disease on magnetic resonance imaging (MRI), no evidence 
of record associates this current diagnosis, or any current 
low back pathology, with the veteran's military service or 
specific problems with his back as noted during service.  
Additionally, in January 1995, the veteran reported low back 
pain since slipping on his back three or four years earlier, 
without reference to service or in-service injury.  While an 
October 1995 VA treatment record shows that the veteran gave 
a history of low back pain since a gunshot wound in 1980, the 
clinical impression was chronic low back pain--again, without 
medical opinion evidence of a relationship to his military 
service or continued symptoms since service.  Consequently, 
his claim of service connection for low back disability is 
not well grounded because of a lack of any medical nexus 
evidence associating current back disability with his 
military service.  Caluza, 7 Vet. App. at 506. 

As for the claim of service connection for shoulder 
disability, the Board notes that service medical records show 
some complaints of right and left shoulder pain in February 
1982 following a motor vehicle accident.  The assessment was 
probable resolving muscular spasm and bilateral irritation at 
the inferior scapular level.  No complaint, treatment, or 
diagnosis was noted on examination at separation from 
military service in May 1992.  More recently, VA treatment 
records of April 1996 show a history of right shoulder pain 
from 1991 which reportedly had been getting worse in recent 
years.  A diagnostic impression was rule-out right shoulder 
pathology.  The remaining evidence includes no diagnosis of 
shoulder disability.  Accordingly, as the veteran has 
submitted no medical evidence linking any current shoulder 
disability to military service, including the problems he had 
in 1982, or to continued symptoms since service, the claim of 
service connection cannot be considered well grounded.  
Caluza, 7 Vet. App. at 506. 

Turning to the remaining claim of service connection, service 
medical records show occasional evaluation (in June 1978, 
February 1981, May, June and August 1983, July 1985, June 
1989, and January 1991) for hematuria or micro-hematuria.  
Additionally, the veteran was seen for rectal polyps in 
February 1991.  On separation examination in May 1992, a 
history of microscopic hematuria, blood in the stool, and 
rectal polyps was noted, as well as bleeding hemorrhoids.  
Neither hematuria nor bloody stools were found on separation 
examination.  

Similarly, no hematuria or bloody stools were found on VA 
digestive disorders examination in December 1998.  The VA 
examiner's diagnoses included a history of blood in the 
stools, secondary to polyposis coli - a condition "not found 
on present examination."  Accordingly, as the veteran has 
submitted no medical evidence of any current hematuria, or 
any objective medical evidence of any bloody stools, the 
claims of service connection cannot be considered as well 
grounded.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. 
App. at 144; Caluza, 7 Vet. App. at 506. 

As noted above, the initial burden of submitting a well-
grounded claim rests with the veteran.  Murphy, 1 Vet. App. 
at 81.  The veteran cannot meet his initial burden by relying 
on his own assertions and opinions regarding a medical issue.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a 
layperson without the appropriate medical training and 
expertise, he is not competent to render an opinion on a 
medical matter, such as causation or diagnosis.  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While 
the veteran notes that he has experienced the problems for 
which he seeks service connection since service, without 
competent (i.e., medical) evidence of a link between current 
disability and military service or continued symptoms since 
service, his assertions alone are not sufficient to establish 
his claims as well grounded.  Id.; Savage, 10 Vet. App. at 
498.  

Additionally, the presumption of service incurrence or 
aggravation in 38 C.F.R. § 3.307 (1999) is not helpful to the 
veteran because evidence has not been received showing that 
the veteran has a listed disease process that was evident 
within a year of the veteran's separation from active 
military service.  38 C.F.R. §§ 3.307, 3.309.  


II.  Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The veteran appeals the initial grant of ratings for the 
disabilities at issue.  Accordingly, the Board has given 
consideration to the applicability of staged ratings, that 
is, ratings in excess of 50 percent for PTSD, in excess of 10 
percent for neurodermatitis, and in excess of the non-
compensable (zero percent) rating for hypertension, for all 
periods during the instant appeal.  See Fenderson, 12 Vet. 
App. at 121.  

PTSD

It is noted that the RO received the veteran's original claim 
of service connection for PTSD in August 1997.  Under the 
criteria then, and currently, in effect, at 38 C.F.R. § 
4.130, when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  38 C.F.R. § 4.130 (1999).  

Assignment of a 70 percent evaluation is warranted where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In February 1998, the RO requested all VA treatment records, 
including any VA mental health records.  Later that month, an 
August 1997 VA PTSD program evaluation record was received.  
It was noted that the veteran reported a history of moderate 
levels of depression, extremely high levels of anxiety, and 
moderate-to-heavy combat exposure during service.  On 
evaluation, the veteran reported a significant number of PTSD 
symptoms on the Mississippi Scale for Combat-Related PTSD, 
and a subthreshold number of PTSD symptoms on the Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2) scale.  His 
MMPI-2 validity profile was thought to be most typically seen 
in patients with chronic to severe PTSD.  The veteran 
indicated that he worked as a substitute teacher.  Diagnoses 
were PTSD and major recurrent depressive disorder, rule out 
alcohol abuse/dependence.  

On VA PTSD examination in December 1998, the veteran reported 
trouble sleeping through the night with difficulty falling 
back to sleep, a bad temper, being impatient, worrying about 
his children, and an inability to deal with crowds.  It was 
noted that he had had four marriages.  He worked until two 
years earlier as a tutor, and presently spends a lot of time 
fishing.  The veteran is not real close to his family, which 
includes his four children, and he reported that he did not 
have many friends.  PTSD symptoms were pretty much as they 
had been for the previous year or so.  On examination, the 
veteran was alert and cooperative, casually dressed and 
answered questions and volunteered information.  The examiner 
found no loosening of associations, flight of ideas, bizarre 
movements, or ticks.  His mood was tense and somewhat 
guarded, and his affect was appropriate.  There were no 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  He was oriented in all spheres, and his 
memory, both remote and recent, was good.  Insight and 
judgment were adequate, as was his intellectual capacity.  
The diagnoses were PTSD and depression (not otherwise 
specified), as well as alcohol and marijuana abuse, in 
remission.  The examiner gave a Global Assessment of 
Functioning (GAF) Score of 56.  

The evidence of record does not provide a basis for an 
evaluation in excess of 50 percent for service-connected 
PTSD.  While there is no medical opinion separating the 
effects of the veteran's service-connected PTSD from non-
service-connected depression, the Board finds that, even when 
the symptoms of both are contemplated, no more than a 50 
percent evaluation is warranted.  See Mittleider v. Brown, 11 
Vet. App. 181 (1998).  While the veteran's primary complaint 
appears to be his sleep impairment and social isolation, on 
VA examination in December 1998, the veteran reported 
receiving VA prescribed medications which "helps some," 
with his sleep difficulty.  While the veteran reports some 
social isolation, bad temper, worry about his children, 
impatience, an inability to deal with crowds, and not feeling 
close to his family, there is no medical evidence of record 
that these symptoms are so severe as to warrant more than the 
current 50 percent evaluation.  The veteran is not shown to 
be unable to establish and maintain effective relationships, 
although the record shows some difficulty in doing so.  While 
he reports having few friends and not being "real close" to 
his family, symptoms such as these, even if found, fall short 
of demonstrating an inability to establish and maintain 
effective relationships.  

There is no evidence of record that the veteran has any 
suicidal ideation, obsessional rituals which interfere with 
routine activities, or that he is intermittently illogical, 
or obscure, or experiences irrelevant speech, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively.  There is no 
indication of an impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
or difficulty in adapting to stressful circumstances 
(including work or a work-like setting).  Accordingly, the 
criteria for an evaluation in excess of 50 percent, under 
Diagnostic Code 9411, are not met.  38 C.F.R. § 4.130.  The 
preponderance of the evidence is against the claim.  

Neurodermatitis  

The veteran's neurodermatitis is rated in accordance with 
Diagnostic Code 7806, which pertains to eczema.  38 C.F.R. 
§ 4.118.  Diagnostic Code 7806 provides that, when there is 
exfoliation, exudation or itching involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
A 30 percent rating is warranted with the demonstration of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).  

In the present case, no constant exudation or itching, 
extensive legions, or marked disfigurement has been 
demonstrated, either currently or historically.  Service 
medical records show the use of hydrocortisone crème for a 
rash on his arms, from December 1983.  While the veteran had 
psoriasis or a psoriasis-like rash over all parts of his body 
in January 1984, by March 1984 the diagnosis was linchen 
planus, with notation of multiple lesions (of 2-3 mm. 
diameter) limited to the forearms, torso, and legs.  A 
dermatology consultation in May 1984 continued the diagnosis 
of linchen planus.  The veteran denied any history of skin 
disorders on examination in May 1992 at separation from 
service, and the examiner found no skin disorders or 
abnormalities on examination at that time.  

VA treatment records dated through November 1997 show 
occasional treatment for skin disorders.  In August 1986, the 
veteran was treated for a "lichenified" plaque on the right 
dorsal first toe, the wrists, and hands.  Treatment for 
dermatitis of the hands is shown in January 1997.  On VA 
examination in December 1998, the veteran reported a history 
of diagnosis of neurodermatitis since service, with some 
current problems including eruptions on his first fingers, 
and some patches around the torso.  While the veteran 
reported using a variety of skin creams, he complained that 
these lesions continued to itch, and occasionally bleed, 
especially on the hands.  However, on examination, only two 
areas of skin abnormality were found:  a hyper-pigmented 
roughened area, without lesion, over the dorsal and medial 
surfaces of the index fingers, which did not extend down onto 
the palm or the hand or across the dorsal surface to the 
lateral borders of the index fingers, and one small patch of 
neurodermatitis, approximately 1 cm. in greatest diameter, on 
the left anterior thigh.  The examiner specifically noted 
that there was no additional evidence of any skin disorders 
on examination.  Moreover, the assessment was 
neurodermatitis, "treated."  

These findings do not warrant an evaluation in excess of 10 
percent for service-connected neurodermatitis.  There is no 
showing of lesions (extensive or otherwise), and the skin 
disorders of his fingers and thigh are not so disfiguring so 
as to approximate marked disfigurement, which can warrant an 
increased rating.  While the veteran reports that his skin 
disorder continues to itch, on VA examination in December  
1998, there was no showing that this required any ongoing 
treatment other than the use of a variety of creams or that 
the itching was constant.  The examiner found no lesions, and 
the VA examiner's medical assessment was that the veteran's 
neurodermatitis was "treated."  Accordingly, the Board 
finds that the evidence shows no constant exudation or 
itching.  Without evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement, the record fails 
to demonstrate a level of impairment contemplated by a 30 
percent evaluation.  The preponderance of the evidence is 
against the claim for a higher rating.


Hypertension

The veteran's service-connected hypertension was previously 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).  However, 38 C.F.R. § 4.104 was amended, effective 
January 12, 1998, to include new rating criteria for 
hypertension, found at Diagnostic Code 7101 (1999).  In light 
of this change, it should be pointed out that, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  

Under the former criteria for hypertensive vascular disease 
(essential arterial hypertension), Diagnostic Code 7101 
(1997) allowed for a 10 percent evaluation on demonstration 
of diastolic pressures predominantly 100 (mm.Hg.) or more.  A 
10 percent rating was also warranted when medication is 
required for control with a history of diastolic pressures 
predominantly 100 or more.  A 20 percent evaluation was 
assigned for diastolic pressures predominantly 110 or more, 
with definite symptoms, and a 40 percent evaluation was 
assigned for hypertension with diastolic pressure 
predominantly 120 or more, and moderately severe symptoms.  
Diagnostic Code 7101 (1997).

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is presently evaluated under the 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1999).  A 10 percent 
evaluation is assigned for diastolic pressures predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimal evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is assigned for diastolic pressures predominantly 110 or 
more, or for systolic pressure predominantly 200 or more.  A 
40 percent evaluation is assigned for hypertension with 
diastolic pressure predominantly 120 or more.  Diagnostic 
Code 7101 (1999).

The service medical records show diagnosis and treatment of 
hypertension which was controlled by use of medication.  See 
Naval Regional Medical Center Narrative Summary dated in June 
1978.  In-service blood pressure readings fall far short of 
the above criteria for a higher rating under either the 
former or revised regulation:  diastolic pressures 
predominantly 100, or more, or systolic pressures 
predominantly 160 or more.  Specifically, in-service blood 
pressure readings were:  138/86 in March 1969; 122/70 in 
November 1979; 120/90 and 120/60 in February 1982; 114/84 in 
May 1983; 108/64 and 118/84 in June 1983; 124/80 in October 
1983; 138/80 in August 1983; 118/98 and 136/88 in May 1984; 
140/101 and 116/86 in January 1985; 122/80 in February 1985; 
147/95, 100/78 and 118/84 in July 1985; 120/88 and 124/88 in 
October 1986; 150/110, 132/92, 130/90 and 118/92 in January 
1987; 144/94, 136/90 and 138/98 in February 1987; 132/104, 
138/80 and 126/81 in March 1988; 122/90 and 156/94 in April 
1988; 124/74 in October 1988; 130/90 and 142/90 in February 
1989; 110/80 and 126/92 in June 1989; 138/88 in November 
1989; 146/98 and 140/100 in January 1990; 130/90 in March 
1990, with notation of "borderline hypertension"; 132/88 in 
November 1990; and 126/86 in May 1991.  A blood pressure 
reading of 132/84 was noted on separation examination in 
April 1992.  

On VA examinations in June 1995, blood pressure readings were 
132/84 and 134/80.  Diagnoses included notation of a history 
of hypertension, "not found on present examination."  

VA treatment records dated through November 1997 show a range 
of readings from 150/104 in April 1996, to 136/82 in December 
1994.  In November 1997, a reading of 142/86 was noted.  

The above blood pressure readings, including those on more 
recent VA examination, demonstrate diastolic pressures which 
have been regularly less than 100, and systolic pressures 
which are significantly less than 160.  Moreover, with no 
history of diastolic pressures predominantly 100 or more, the 
claim for increase must fail, even though the veteran is 
required to continuously use medication for the control of 
his hypertension.  Accordingly, neither the former nor the 
revised criteria for an evaluation in excess of the non-
compensable rating are met.  The preponderance of the 
evidence is against the claim.  

Closing Considerations

In closing, the Board finds that the evidence discussed herein 
does not show such an unusual or exceptional disability 
picture as to render "impractical" the application of the 
regular schedular standards.  In particular, the evidence does 
not suggest that the veteran's service-connected disability--
PTSD, neurodermatitis, or hypertension--has required frequent 
periods of hospitalization, or resulted in marked interference 
with employment.  It is noted that the veteran's primary 
argument on appeal is that increased ratings would be 
warranted due to symptomatology, or symptomatology which would 
be present but for the effects of medication.  Except for the 
criteria for rating hypertension, as noted above, such effects 
are not considerations under the applicable rating criteria.  
With no showing of any regular or frequent hospitalization, or 
marked interference with employment, referral of this case for 
consideration of the assignment of extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted for any of these 
claims.  The Board also finds that the evidence of record does 
not indicate that higher ratings were warranted during any 
time period since the veteran filed his claims.  Fenderson, 
supra.  


ORDER

Service connection for a low back disorder, shoulder 
disorder, hematuria, or bloody stools is denied.  

A higher rating for PTSD, neurodermatitis, or hypertension is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

